570 So. 2d 1111 (1990)
Gregory Leon SWEAT, Appellant,
v.
STATE of Florida, Appellee.
No. 90-137.
District Court of Appeal of Florida, Fifth District.
December 6, 1990.
*1112 James B. Gibson, Public Defender, and Michael S. Becker, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and David G. Mersch, Asst. Atty. Gen., Daytona Beach, for appellee.
DAUKSCH, Judge.
This is an appeal from judgments and sentences entered in three circuit court cases. Appellant was convicted of six forgery-related felonies and sentenced as an habitual offender to a total of twenty years incarceration. Appellant first claims that his sentences were enhanced due to his cocaine addiction and therefore constitute cruel and unusual punishment. Appellant also argues that he did not receive written notice of the state's intention to seek sentencing under the habitual offender statute. Because we find merit in the latter argument, we reverse.
Appellant was classified as an habitual offender because of his criminal record, not because of his drug addiction. Appellant's total incarceration of twenty years for six felonies is not particularly harsh and does not constitute cruel and unusual punishment.
The record on appeal does not show that advance written notice of the state's intent to seek enhanced sentencing was served on appellant as required by law. See § 775.084(3)(b), Fla. Stat. (1989). This is reversible error, and appellant need not demonstrate that he was harmed by the lack of written notice. See Nunziata v. State, 561 So. 2d 1330 (Fla. 5th DCA 1990). Appellant's sentences are reversed, and the case remanded for resentencing.
JUDGMENTS AFFIRMED; SENTENCES VACATED.
COWART and HARRIS, JJ., concur.